Pope, Judge.
Appellant W. R. Bodie was convicted of theft by conversion of a 1977 Barko Loader. A Barko Loader is a device by which logs are loaded onto trucks for shipment. Bodie now appeals alleging three errors.
1. Bodie argues that the court erred in not granting his motion for directed verdict for the failure of the State to prove venue. The prosecution arose from a transaction in November 1981 between Bodie and J. T. Compton, owner of the Barko Loader. Compton testified that Bodie had contacted him at his house in Madison County about buying the loader. The two agreed on a price and also agreed that Bodie could take the loader and try it before making the deal final. Compton testified that he had specified a three-day trial; Bodie disputed this saying it was indefinite. Bodie took possession of the loader in Madison County and took it to South Carolina where he lived. After several weeks passed, and after several telephone conversations, Compton had not received payment for the loader and could not find it to get it back. On December 26, 1981 he took a warrant for Bodie’s arrest. Early in 1982, Compton recovered the loader and Bodie was arrested while in Georgia.
Bodie argues that venue in Madison County was improper, because when he took possession of the loader in Madison County it was pursuant to the agreement and therefore lawful. He argues that the conversion could only have occurred in South Carolina, and therefore *443venue in Madison County was error. We do not agree. Under the evidence the jury was authorized to believe that at the time Bodie took possession of the loader, he had the intent to convert it to his own use; therefore, venue was proper in Madison County pursuant to OCGA § 17-2-2 (h). See Price v. State, 76 Ga. App. 283 (2) (45 SE2d 462) (1947).
Decided February 5, 1985.
Walton Hardin, for appellant.
Lindsay A. Tise, Jr., District Attorney, Barry G. Irwin, Assistant District Attorney, for appellee.
2. The remaining enumerations of error are deemed abandoned because Bodie did not support them with citation of authority or argument in his brief. Court of Appeals Rule 15 (c) (2); see Cotton v. State, 161 Ga. App. 734 (289 SE2d 547) (1982).

Judgment affirmed.


Banke, C. J., and Benham, J., concur.